Chartered Accountants Business Advisers and Consultants JBE/ALLOYSTE 29 January 2008 Securities and Exchange Commission 100 F Street, N.E. Washington DC 20549 UNITED STATES OF AMERICA Dear Sirs Re: Alloy Steel International, Inc. (Commission File No. 000-32875) We have read the statements that we understand Alloy Steel International, Inc. will include under Item 4 of the Form 8-K report it will file regarding the recent change of auditors.We agree with such statements made regarding our firm.We have no basis to agree or disagree with other statements made under Item 4. Very Truly Yours /s/ Grant Thornton (WA) Partnership GRANT THORNTON (WA) PARTNERSHIP L1, 10 Kings Park Road West Perth WA 6005 PO Box 570 West Perth WA 6872 T +61 8 9480 200 F +61 8 9322 7787 E admin@gtwa.com W www.grantthornton.com Grant Thornton (WA) Partnership ABN 17 Liability limited by a scheme approved under Professional Standards Legislation Grant Thornton (WA) Partnership is an independent entitled to trade under the international name Grant Thornton. Grant Thornton is a trademark owned by Grant Thornton International and used under license by independent films and entitles throughout the world
